Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "manually operable activation elements" in line 3 of Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 15 line 33-34, Pg. 17 line 15-16 and line 34 all state “medicament delivery member 62”. The specification also mentions that reference number 62 is a needle (one instance seen in .
Appropriate correction is required.
Claim Objections
Claims 29-30 are objected to because of the following informalities:  
Claim 29 lines 1-2 state “the medicament delivery device according to claim 16, the recording unit” this should read “the medicament delivery device according to claim 16, wherein the recording unit” This is being objected to for grammatical reasons.
Claim 30 lines 1-2 state “the medicament deliver device according to claim 25, the recording unit” this should read “the medicament deliver device according to claim 25, wherein the recording unit” This is being objected to for grammatical reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Claim 20 is rejected under 35 U.S.C. 112(a) enablement.  Claim 20 states “manually operable activation elements, which activation elements, upon operation, are moved from a closed position to an open position of the interior of the medicament container for performing a priming operation of the medicament container” without providing any supporting interconnecting mechanical elements/any structural components to get the result. The disclosure lacks any explanation of the claimed manually operable activation elements, the closed and opened position for the interior medicament container and how the manually operable activating elements perform a priming operation. 
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what the manually operable activation elements in the medicament delivery device are, how to get the claimed result of the open position for performing a priming operation or how to make the claimed medicament delivery device comprising the manually operated activation elements.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure the manually operated activation elements have, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine what structure the manually operated activation elements have and how they move from a closed to open position during a priming operation and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of a medicament delivery device arranged with manually 
Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement due to their dependency upon claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "said orientation elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as dependent on claim 21.
Claim 25 recites the limitation "said priming operation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as dependent on claim 20.
Claim 28 recites the limitation "said timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as dependent on claim 27.
Claim 29 recites the limitation "the information elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as dependent on claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch (WO 2010098931).
Regarding Claim 16, Krulevitch teaches (Figure 3) a medicament delivery device (100) comprising: 
a housing (151) configured to accommodate a medicament container (150) filled with medicament; 
a drive unit comprising a plunger rod (154) operable to act on the medicament container; 
a mechanical activation mechanism (156) configured to interact with the drive unit and wherein said mechanical activation mechanism is movable between certain predetermined states when interacting with the drive unit (See [0034] which teaches that 156 guides rod 154; it is interpreted that this movement of the piston rod along the axis results in different predetermined states, one in the beginning before dispensing and another in the end after dispensing); 
a recording unit (168) capable of recording status changes of said medicament delivery device including the status of the mechanical activation mechanism (See [0037]; memory 168 is 
and detection elements (174) operably connected to said recording unit and positioned such as to detect when the activation mechanism has been moved between certain predetermined states (see [0033] teaching that device 100 preferably has a sensor that can detect linear motion of rod 154).
Regarding Claim 17, Krulevitch teaches (Figure 3) the medicament delivery device wherein said mechanical activation mechanism (156) comprises a section of the plunger rod (154; in figure 3 it seems that 156 comprises a portion of 154).
Regarding Claim 18, Krulevitch teaches the medicament delivery device further comprising a manually operated actuator (104) that, when operated, alters the drive unit from a locked state (see [0044]; the “sleep mode” is interpreted to be a locked state) to a release state (see [0045]; depressing knob 104 to inject the dose is interpreted as a release state).
Regarding Claim 19, Krulevitch teaches the medicament delivery device wherein, in the release state, the plunger rod of the drive unit (154) is released and moved to exert a pressure on the medicament inside said medicament container, and wherein said detection elements are arranged to detect the movement (see [0045]; teaching that when knob 104 is depressed the device sensors detect the movement of the plunger and the actual injection of the dose).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 16-19 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista (WO 2011126439) in view of Jespersen (US 2011009821).
Regarding Claim 16, Giambattista teaches a medicament delivery device comprising: 
a housing (110) configured to accommodate a medicament container (130) filled with medicament; 
a drive unit comprising a plunger rod (116) operable to act on the medicament container; 
a mechanical activation mechanism (235) configured to interact with the drive unit (see Fig 2B where 235 interacts with plunger rod 116) and wherein said mechanical activation mechanism is movable between certain predetermined states when interacting with the drive unit (Pg. 11, lines 1-11); 
Giambattista does not teach a medicament delivery device comprising: a recording unit capable of recording status changes of said medicament delivery device including the status of the mechanical activation mechanism; and detection elements operably connected to said recording unit and positioned such as to detect when the activation mechanism has been moved between certain predetermined states.
Jespersen teaches a medicament delivery device (1) comprising: 
a housing (interpreting the line where 2 is point to be the housing) configured to accommodate a medicament container (3) filled with medicament; 
a drive unit comprising a plunger rod (5) operable to act on the medicament container; 
a recording unit capable of recording status changes of the medicament delivery device including the status of the mechanical activation mechanism (0073] teaches that sensor information is recorded therefore it is interpreted that there is a recording unit in the circuitry); 

It would have been obvious to one of ordinary skill in the art to have combined the medicament delivery device of Giambattista with the recording unit capable of recording status changes of the medicament delivery device including the status of the mechanical activation mechanism; and detection elements operably connected to the recording unit and positioned such as to detect when the activation mechanism has been moved between certain predetermined states as taught by Jespersen. Doing so would reduce the risk of imprecise or incorrect dose delivery (Jespersen [0013]).
Regarding Claim 17, the combination of Giambattista and Jespersen teaches all limitations mentioned above. Giambattista further teaches the medicament delivery device wherein said mechanical activation mechanism (235) comprises a section of the plunger rod (see Fig 2B where 235 is on a section of plunger rod 116).
Regarding Claim 18, the combination of Giambattista and Jespersen teaches all limitations mentioned above. Giambattista further teaches the medicament delivery device further comprising a manually operated actuator (160) that, when operated, alters the drive unit from a locked state to a release state (Pg. 11 lines 17-18; the locked state is interpreted as the state before the plunger is released from 160).
Regarding Claim 19, the combination teaches all limitations mentioned above. The combination further teaches the medicament delivery device wherein, in the released state, the plunger rod of the drive unit is released and moves proximally to exert a pressure on the medicament inside the medicament container (Giambattista Pg. 11 lines 1-11) wherein, the 
Regarding Claim 31, Giambattista teaches a medicament delivery device (100) comprising: 
a housing (110) configured to accommodate a medicament container (130) filled with medicament; 
a drive unit comprising a hollow plunger rod (116; Pg. 9 lines 12-13 teaches that there is a member inside plunger rod) operable to act on the medicament container, where the drive unit has a locked state and a released state (locking member 119); 
a manually operated actuator (160) that operatively causes the drive unit to change from the locked state to the released state (Pg. 11 lines 17-18; the locked state is interpreted as the state before the plunger is released from 160).
a mechanical activation mechanism (235) configured to interact with the drive unit (see Fig 2B where 235 interacts with plunger rod 116) and wherein the mechanical activation mechanism is movable between certain predetermined states when interacting with the drive unit (Pg. 11 lines 1-11); 
Giambattista does not teach a medicament delivery device comprising: a recording unit capable of recording status changes of the medicament delivery device including the status of the mechanical activation mechanism; and detection elements operably connected to the recording unit and positioned such as to detect when the activation mechanism has been moved between certain predetermined states.
Jespersen teaches a medicament delivery device (1) comprising: 
a housing (interpreting the line where 2 is point to be the housing) configured to accommodate a medicament container (3) filled with medicament; 

a recording unit capable of recording status changes of the medicament delivery device including the status of the mechanical activation mechanism (0073] teaches that sensor information is recorded therefore it is interpreted that there is a recording unit in the circuitry); 
and detection elements (see position sensors referenced in [0073]) operably connected to the recording unit and positioned such as to detect when the activation mechanism has been moved between certain predetermined states (See [0073] which teaches the position sensors detect changes in plunger rod movement).
It would have been obvious to one of ordinary skill in the art to have combined the medicament delivery device of Giambattista with the recording unit capable of recording status changes of the medicament delivery device including the status of the mechanical activation mechanism; and detection elements operably connected to the recording unit and positioned such as to detect when the activation mechanism has been moved between certain predetermined states as taught by Jespersen. Doing so would reduce the risk of imprecise or incorrect dose delivery (Jespersen [0013]).
Regarding Claim 32, the combination teaches all limitations mentioned above. The combination further teaches the medicament delivery device wherein, in the released state, the plunger rod of the drive unit is released and moves proximally to exert a pressure on the medicament inside the medicament container (Giambattista Pg. 11 lines 1-11) wherein, the detection elements (sensors of Jespersen [0073] are arranged to detect the movement of the plunger rod).
Regarding claim 33, the combination teaches all limitations mentioned above. Giambattista further teaches the medicament delivery device (Pg. 11 lines 1-5) further 
Regarding Claim 34, the combination teaches all limitations mentioned above. Giambattista does not teach the medicament delivery device wherein the recording unit comprises a timer that is activated when the plunger rod has been released, wherein the recording unit activates the information elements when the timer has counted a pre- set time period to indicate that the medicament delivery device can be removed from the dose delivery site.
Jespersen teaches a medicament delivery wherein the recording unit comprises a timer that is activated when the plunger rod has been released, wherein the recording unit activates the information elements when the timer has counted a pre- set time period to indicate that the medicament delivery device can be removed from the dose delivery site (See [0100] teaching that the injection device sends a query to decide the recommended needle waiting period and once the waiting period time as elapsed the device signals the user that the dose is delivered and the device may be withdrawn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Giambattista by including the recording unit comprises a timer that is activated when the plunger rod has been released, wherein the recording unit activates the information elements when the timer has counted a pre- set time period to indicate that the medicament delivery device can be removed from the dose delivery site as taught by Jespersen. Doing so would reduce the risk of imprecise or incorrect dose delivery (Jespersen [0013]).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista (WO 2011126439) in view of Jespersen (US 2011009821) as applied to claim 31 above, and further in view of Krulevitch (WO 2010098931).
Regarding Claim 35, the combination of Giambattista and Jespersen teaches all limitations of claim 31 mentioned above. The combination does not teach the medicament delivery device wherein the recording unit further comprises orientation elements capable of detecting angular positions of the medicament delivery device after activation, where the orientation elements are activated by the detection elements detecting movement of the plunger rod.
Krulevitch teaches a medicament delivery device with a recording unit (memory 168) that may comprise orientation elements capable of detecting angular positions of the medicament delivery device after activation (See [0069]; teaching that the device may have a various combination of elements, where one example includes an encoder to measure angular position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recording unit of Giambattista and Jespersen to include the orientation elements capable of detecting angular positions of the medicament delivery device after activation taught by Krulevitch. Doing so would allow for a device that may use sensors and encoders to alert the user if they have not primed the drug delivery device and reduce the inaccuracies in the use of the device (Krulevitch [0069]).
Krulevitch stays silent to when the orientation elements are activated. However the sensors and other features of the device all seem to be related to informing the user about the administration of the injection. Krulevitch teaches that the administration of the injection is done by the movement of the plunger rod (Krulevitch [0045]), therefore it is interpreted that .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krulevitch (WO 2010098931) teaches a medicament delivery device that may have an angular position sensor and a system to alert the user of any inaccuracies regarding positon or missed steps or incomplete injections. Krulevitch also teaches that the warning may be announced or displayed. Additionally, Krulevitch’s invention comprises a micro control unit and a memory for storing data elements.
Langley (EP 1349596) teaches a medicament delivery device that notifies the user of various states of the injection device. The device has sensors, timers, a memory unit and a display to alert the user of various data collected from the injection device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783